DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed May 11th, 2022 have been fully considered but they are not persuasive.
Applicant’s argument that Studer does not teach or suggest any type of helical structure and makes no reference to a helical structure at any point. Is not found persuasive.  The Examiner notes that as outlined in the rejection, Studer teaches “The wires 22 can be closed rings with different diameters; but they can also form a connected piece, however, which is woven in helically between the wires 21.” See column 3, lines 39-42.  Studer expressly teaches that wires 22 can be woven helically between wires 21 therefore there is an express teaching of “one or more helical structures extending about a longitudinal axis of the body from a first end to a second end…each of the one or more helical structures formed of a material permitting the body to be one of expanded, compressed…”  As a result, Applicant’s arguments and remarks are not found persuasive to overcome the rejection of record.  

Allowable Subject Matter
Claims 15, 19-20, 25-30 and 32 are allowed. 	Claims 6, 9-12 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 7-8 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Studer (US 6,447,543).
 	Regarding claim 1, Studer discloses a bone graft containment device (figure 6), comprising a body (2) formed via one or more helical structures (22, column 3, lines 39-42) extending about a longitudinal axis (10) of the body from a first end (toward 3) to a second end (toward 5) to define a channel (empty space formed within 2, best shown in figure 7) extending longitudinally through the body (figure 7), wherein each of the one or more helical structures of the body forms a helix surrounding the channel (e.g. wire 22 is clearly shown as surrounding the reception volume, as previously noted, wire 22 is woven in helically thus forming a helix surrounding the channel), the channel configured to receive a bone graft material therein (Abstract, column 1, lines 35-37), each of the one or more helical structures formed of a material permitting the body to be one of expanded, compressed and curved to fill a target space of a target bone ((e.g. at least curved, as clearly shown in FIG. 6, the body 2 is clearly curved; see at least Col. 3, L34-38 "Vertical wires 21 connect in an arcuate manner an upwardly lying entrance ring 3 to a disc 5 which is arranged at the base 6 of the container 1 and thereby form a wall 2 which widens downwardly to a part of the base 6"; FIG. 2 shows the device being in a target space of a target bone; as previously noted, the device is disclosed as being implanted in a bone; see at least Col. 2, L4-7 "the container can be anchored to removed bone tissue by substituting at least part of the bone tissue filled container to the spatial interval from which bone tissue has been removed"; It should be noted that the instant claim does not specify a specific material or how/when the body is to be expanded, compressed, curved to fill a target space of a target bone); and a first fixation element receiving structure (21’s) connecting at least two adjacent turns of the one or more helical structures (e.g. vertical wires 21 are clearly shown in FIG. 6 as connecting at least two adjacent turns of the helically woven wire 22; connecting at least because the grid, fabric or mesh is built up of wires 21, 22 which are crossed at binding points 20, see for example Col. 2, L44-45, lines 5-6 of Claim 1, and lines 7-8 of Claim 8; connecting at least because the vertical wires join or link two adjacent turns of the helically woven wire 22).
 	Regarding claim 3, Studer discloses the device further comprising a plurality of longitudinal struts (additional 21’s are struts) extending along at least a portion of a length of the body, wherein the first fixation element receiving structure is formed by adjacent ones of the longitudinal struts (figures 1, 6, 7), a spacing between the adjacent longitudinal struts (23) being configured to receive a shaft of a fixation element (if one so chooses to pass the shaft of a fixation member through 23).
 	Regarding claim 4, Studer discloses wherein at least a first one of the longitudinal struts is interrupted along the length of the body (via weaving of going over and under 22) so that the first longitudinal strut is divided into multiple longitudinal strut segments (see figure below) along the length of the body. 	Regarding claim 5, Studer discloses the longitudinal struts extend along the length of the body in one of a linear configuration and an oscillating wave configuration (figure 6).
 	Regarding claim 7, Studer discloses the body is formed via at least two helical structures (each wire 22 forms a helix therefore, there are at least two helical structures, column 3, lines 39-42). 	Regarding claim 8, Studer discloses the device further comprising a first connecting structure (3) connecting the first end of the at least two helical structures and a second connecting structure (5) connecting the second end of the at least two helical structures.
 	Regarding claim 13, Studer discloses the one or more helical structures define a substantially cylindrical shape (figures 1-8 in view of column 3, lines 39-42). 	Regarding claim 14, Studer discloses the one or more helical structures extend about the longitudinal axis at an angle relative to planes perpendicular to the longitudinal axis so that a shape of the body matches a shape of the target space to be filled (figure 2 in view of column 3, lines 39-42).

    PNG
    media_image1.png
    731
    752
    media_image1.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775